   Fill in this information to identify your case:

   Debtor 1         Terence                                                          Perkins
                      First Name                      Middle Name                     Last Name

   Debtor 2
   (Spouse, if filing) FirstName                      Middle Name                     Last Name



   United States Bankruptcy        u    or the: District of Arizona
                                           f»
   Case number                                                                                                                                                        Q Check if this is an
                      (If known)
                                                                                                                                                                          amended filing



 OfficialForm106Sum                                                                                                                                               %§|j|J-S^^%t(
 Summary of Your Assets and Liabilities and Certain Statistical lnformati-on""-i2/i5L^'J
Beas complete andaccurateas possible. Iftwo married peoplearefilingtogether, both are equallyresponsiblefor supplying correct
information. Fill out all of yourschedulesfirst; then complete the information on this form. Ifyou arefiling amendedschedulesafteryou file
your original forms, you must fill out a new Summaryand check the box at the top of this page.

 Part 1:        Summarize Your Assets


                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own
 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B                                                                                                            $                   0. 00

     1b. Copy line 62, Total personal property, from Schedule A/B.                                                                                                    $                   0. 00

     1c. Copy line 63, Total of all property on Schedule A/B
                                                                                                                                                                                          0. 00


Part 2:         Summarize Your Liabilities



                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe
2. Schedule D: CreditorsWhoHave Claims Securedby Property (OfficialForm 106D)
    2a.Copythetotal you listed inColumn A,Amount ofc/a/'m, atthebottom ofthelastpageofParti ofSc/?edute D............                                                $        40, 730. 00
3. Schedule E/F:CreditorsWhoHave Unsecured Claims (OfficialForm 106E/F)
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Scrtedu/e E/F............................................                      $          l, ^t.\
    3b. Copythe total claims from Part2 (nonpriority unsecured claims) from line 6j of ScheduleE/F.
                                                                                                                                                                  + $         13)1 00.'


                                                                                                                                      Yourtotal liabilities          $        73, 143.00

Part 3:        Summarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 1061)
   Copy your combined monthly income from line 12 of Schedule /..........................................................................................            $               >juu.i

5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J ....................................................................................................      $               ^ 50. 00




Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 1 of 2
           Case 2:19-bk-07975-DPC                                   Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                            Desc
                                                                    Main Document    Page 1 of 42
    Debtor1      Terence                                              Perkins                          Case number uikmwn}
                  First Name     Middle Name




    Part 4:     Answer These Questions for Administrative and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       1-1No.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
       a Yes

    7 What kind of debt do you have?

       0 Yourdebtsareprimarilyconsumerdebts.Consumerdebtsarethose"incurredbyanindividualprimarilyfora personal,
           family, or household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



    s. From the Statement of Your Current Monthly Income. Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                          500. 00




    9. Copy the following special categories of claims from Part 4, tine 6 of Schedule E/F:


                                                                                                               Total claim


         From Part 4 on Schedule E/F. copy the following:


       9a. Domestic support obligations (Copy line 6a. )                            $                                        17 227. 00
                                                                                                                                  ,




       9b. Taxes and certain other debts you owe the government. (Copy line 6b. )                  $                                    0. 00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c. )           $                                 0. 00


       9d. Student loans. (Copy line 6f. )                                    $
                                                                                                                              4   ,
                                                                                                                                      778. 00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as                                      0. 00
           priority claims. (Copy line 6g.)


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h. )              +$                          0. 00

       9g. Total. Add lines 9a through 9f.                                                  $                                22 005.00
                                                                                                                                  ,




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                 page 2 of 2
              Case 2:19-bk-07975-DPC                       Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                         Desc
                                                           Main Document    Page 2 of 42
Fill in this informationto Identifyyour case and this filing:

Debtor 1
                      Terence                                               Perkins
                      Firsl Name                   Middle Name               Last Name


Debtor 2
(Spouse, if filing)   First Name                   Middle Name              Last Name



United States Bankruptcy Court for the: District of Arizona

Case number

                                                                                                                                                Q Check if this is an
                                                                                                                                                   amended filing

 Official Form 106A/B
Schedule A/B: Property                                                                                                                                        12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
categorywhereyou thinkit fits best. Beascomplete andaccurateas possible.Iftwomarriedpeoplearefilingtogether, both areequally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
   0 No. Go to Part 2.
   Q Yes.Whereisthe property?
                                                                      What is the property? Check all that apply.
                                                                                                                        Donot deductsecured claims or exemptions. Put
                                                                      Q Single-familyhome                               the amount of any secured claims an Schedule D:
      1. 1.
                                                                      D Duplexormulti-unitbuilding                      Creditors WhoHave ClaimsSecuredby Property.
              Street address, if available, or other description
                                                                          Condominium or cooperative                    Current value of the      Current value of the
                                                                          Manufactured or mobile home                   entire property?          portion you own?
                                                                      Q Land
                                                                      Q Investmentproperty
                                                                      LI Timeshare                                      Describe the nature of your ownership
              City                             State      ZIP Code
                                                                      1-1 Other                                         interest (such as fee simple, tenancy by
                                                                                                                        the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.
                                                                      D Debtor1 only
              County                                                  [-1 Debtor2 only
                                                                      LI Debtor1 andDebtor2 only                           Check if this is community property
                                                                      1-1 At least one of the debtors and another          (see instructions)

                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:
   If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.
                                                                                                                        Do not deduct secured claims or exemptions. Put
                                                                     U Single-familyhome                                the amount of any secured claims on Schedule D:
     1. 2.                                                                                                              Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description
                                                                     Q Duplexor multi-unitbuilding
                                                                         Condominium or cooperative                     Current value of the Current value of the
                                                                         Manufactured or mobile home                    entire property?     portion you own?
                                                                     Q Land
                                                                     Q Investmentproperty
                                                                     1-1 Timeshare                                      Describe the nature of your ownership
              City                            State      ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                     Q Other
                                                                                                                        the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     LI Debtor1 only
              County                                                 D Debtor2 only
                                                                     D Debtor1 andDebtor2 only                          1-1 Check ifthis is community property
                                                                     L] At leastone ofthe debtorsandanother                (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


Official Form 106A/B                                                 Schedule A/B: Property                                                            page 1
              Case 2:19-bk-07975-DPC                               Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                     Desc
                                                                   Main Document    Page 3 of 42
 Debtor1         Terence                                                      Perkins                       case
                     cirsl Name     Middle Name            Lasl Name




                                                                       What is the property? Checkall that apply.        Do not deduct secured claims or exemptions. Put
                                                                       a Single-family home                              the amount of any secured claims on Schedule D:
     1. 3.                                                                                                               Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description       a Duplex or multi-unit building
                                                                       a Condominium or cooperative                      Current value of the Current value of the
                                                                       a                                                 entire property?     portion you own?
                                                                            Manufactured or mobile home
                                                                       a Land                                            $               $
                                                                       a Investment property
             City                             State     ZIP Code       a Timeshare                                       Describe the nature of your ownership
                                                                       a Other
                                                                                                                         interest (such as fee simple, tenancy by
                                                                                                                         the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Checkone.
                                                                           Debtor 1 only
             County
                                                                       1-1 Debtor 2 only
                                                                       Q Debtor1 andDebtor2 only                         D Checkifthis iscommunityproperty
                                                                       D At leastoneof thedebtorsandanother                  (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                  0. 00
   you have attached for Part 1. Write that number here.




Part 2:        Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whetherthey are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   0 No
   a Yes

   3. 1.     Make:                                                     Who has an interest in the property? Checkone.    Do not deduct secured claims or exemptions. Put
                                                                       Q Debtor1 only                                    the amount of any secured claims on Schedule D:
             Model:                                                                                                      CreditorsWhoHave ClaimsSecuredby Property.
                                                                       Q Debtor2 only
             Year:                                                                                                       Current value of the      Current value of the
                                                                       Q Debtor1 andDebtor2 only
             Approximate mileage:                                      Q At leastoneofthe debtorsandanother              entire property?          portion you own?
             Other information:

                                                                       Q Check if this is community property (see
                                                                           instructions)



   If you own or have more than one, describe here:

   3. 2.     Make:                                                     Who has an interest in the property? Check one.   Do not deductsecured claims or exemptions. Put
                                                                       Q Debtor1 only                                    the amount of any secured claims on Schedule D:
             Model:
                                                                                                                         CreditorsWhoHave ClaimsSecuredby Property.
                                                                       Q Debtor2 only
             Year:
                                                                       D Debtor1 andDebtor2 only                         Current value of the      Current value of the
             Approximate mileage:                                      Q At leastone ofthe debtorsandanother             entire property?          portion you own?
             Other information:
                                                                       1-] Check if this is community property (see
                                                                           instructions)




Official Form 106A/B                                                   Schedule A/B: Property                                                            page 2
             Case 2:19-bk-07975-DPC                                Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                       Desc
                                                                   Main Document    Page 4 of 42
 Debtor1        Terence                                          Perkins                         Case number {ifknown)
                    First Name   Middle Name




    3.3.    Make:                                          Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
                                                           Q Debtor 1 only                                          the amount of any secured claims on Schedule D:
            Model:                                                                                                  Creditors Who Have Claims Secured by Property.
                                                           Q Debtor2 only
            Year:                                                                                                   Current value of the      Current value of the
                                                           Q Debtor1 andDebtor2 only
            Approximate mileage:                                                                                    entire property?          portion you own?
                                                              At least one of the debtors and another
            Other information:
                                                           Q Checkif this is community property (see
                                                              instructions)


    3. 4.   Make:                                         Who has an interest in the property? Checkone.           Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
            Model:                                         LI Debtor1 only                                         Creditors Who Have Claims Secured by Property.
                                                           Q Debtor2 only
            Year:                                                                                                  Current value of the       Current value of the
                                                           Q Debtor1 andDebtor2 only
            Approximate mileage:                                                                                   entire property?           portion you own?
                                                              At least one of the debtors and another
            Other information:
                                                           Q Checkifthis is communityproperty (see
                                                              instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   0 No
   a Yes

   4. 1.    Make:                                         Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
                                                          LJ Debtor1 only                                          the amount of any secured claims on Schedule D:
            Model:                                                                                                 Creditors Who Have Claims Secured by Property.
                                                          1-1Debtor2 only
            Year:
                                                          1-1 Debtor1 andDebtor2 only                              Current value of the       Current value of the
            Other information:                            Q At leastoneofthe debtors andanother                    entire property?           portion you own?

                                                          Q Checkif this is community property (see
                                                              instructions)



   If you own or have more than one, list here:

   4. 2.    Make:                                         Who has an interest in the property? Checkone.           Do not deduct secured claims or exemptions. Put
                                                          C-l Debtor1 only                                         the amount of any secured claims on Schedule D:
            Model:                                                                                                 CreditorsWhoHave Claims Securedby Property.
            Year:
                                                          Q Debtor2 only
                                                          D Debtor 1 and Debtor2 only                              Current value of the      Current value of the
            Other information:                                                                                     entire property?          portion you own?
                                                          Q At leastoneofthe debtorsandanother

                                                          1-1Check if this is community property (see
                                                             instructions)




5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                            0. 00
   you have attached for Part 2. Write that number here ..............




Official Form 106A/B                                       Schedule A/B: Property                                                                    page 3
            Case 2:19-bk-07975-DPC                    Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                              Desc
                                                      Main Document    Page 5 of 42
    Debtor 1               Terence                                                                                                  Perkins             Case number viknmn]
                             First Name                    Middle Name




Part 3:               Describe Your Personal and Household Items

                                                                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                             portion you own?
                                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                                              or exemptions.

6     Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
       3 No
       1-] Yes. Describe.

7     Electronics

       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games
      0 No ,..............................................................,..,..,.................... "."........."..........".................... _"
      1-1 Yes. Describe..........!

8. Collectibles of value

      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      0 No


      Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                and kayaks; carpentry tools; musical instruments
      0 No
      a Yes.

10. Firearms

      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      B No
      1-1 Yes. Describe..........!

11. Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      0 No
      1-1 Yes.


12. Jewelry
      Examples: Everydayjewelry, costumejewelry, engagementrings, weddingrings, heirloomjewelry, watches, gems,
                            gold, silver
      0 No
      D Yes. Describe.

13. Non-farm animals
      Examples: Dogs, cats, birds, horses
      0 No ............................................... "".."........................................._.........................................
      -] Yes. Describe.


14 Any other personal and household items you did not already list, including any health aids you did not list
      3 No
      1-1 Yes. Givespecific
             information...............!


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                      0. 00
      for Part 3. Write that number here



Official Form 106A/B                                                                                                    Schedule MB: Property                                            page 4
                Case 2:19-bk-07975-DPC                                                                       Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                             Desc
                                                                                                             Main Document    Page 6 of 42
Debtor 1         Terence                                                    Perkins           Case number vi known}




Part 4:      Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemptions.


16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   3 No
   a Yes.                                                                                                    Cash:                                     0. 00


17 Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   0 No
   a Yes.                                                               Institution name:



                                      17. 1. Checking account:

                                      17.2. Checking account:

                                      17.3. Savings account:

                                      17. 4. Savings account:

                                      17.5. Certificates of deposit:

                                      17. 6. Other financial account:

                                      17.7. Other financial account:

                                      17.8. Other financial account:

                                      17.9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   0 No
       Yes.................           Institution or issuer name:




19. Non-publiclytraded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   0 No                               Nameofentity:                                                          % ofownership:
   Q Yes.Givespecific                                                                                         0% y
      information about                                                                                       ^^
      them.........................                                                                           U7° %
                                                                                                              0% , /"




Official Form 106A/B
           Case 2:19-bk-07975-DPC                                DocSchedule
                                                                      7 FiledA/B: Property
                                                                                   06/27/19 Entered 06/28/19 10:06:33                         page 5
                                                                                                                                             Desc
                                                                 Main Document             Page 7 of 42
 Debtor1      Terence                                                  Perkins                  Case number viknown}
               First Name      Middle Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   0 No
   1-1 Yes. Give specific      Issuer name:
       information about
       them.




21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   0 No
   Q Yes. List each
       account separately. Type of account:              Institution name:

                               401(k) or similar plan:

                               Pension plan;

                               IRA:

                               Retirement account:


                               Keogh:

                               Additional account:

                               Additional account:




22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   B No
   a Yes...                                          Institution name or individual:

                               Electric:


                               Gas:

                               Heating oil:

                               Security deposit on rental unit:

                               Prepaid rent:

                               Telephone:

                               Water:

                               Rented furniture:

                               Olher:



23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
   0 No
   1-1 Yes.......................... Issuernameanddescription:




Official Form 106A/B                                              Schedule A/B: Property                                          page 6

        Case 2:19-bk-07975-DPC                              Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                       Desc
                                                            Main Document    Page 8 of 42
 Debtor 1     Terence                                            Perkins                          Case number iifknarn)




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   0 No
                                    Institution name and description. Separately file the records of any interests. 11 D. S. C. § 521(c):




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit
   0 No
   Q Yes. Give specific
       information about them....



26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   0 No
   Q Yes. Give specific
       information about them....



27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   0 No
   LI Yes. Givespecific
       information about them....



Money or property owed to you?                                                                                                              Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28.Tax refunds owed to you
   0 No
   LI Yes. Givespecificinformation                                                                                Federal:
             about them, including whether
             you already filed the returns                                                                        State:
             and the tax years.
                                                                                                                  Local:



29. Family support
   Examples:Pastdue or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   0 No
   Q Yes. Givespecificinformation.
                                                                                                                 Alimony:                   $
                                                                                                                 Maintenance:

                                                                                                                 Support:

                                                                                                                 Divorce settlement:

                                                                                                                 Property settlement:

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
               Social Security benefits; unpaid loans you made to someone else
   0 No
   LI Yes. Givespecificinformation.



Official Form 106A/B                                     Schedule A/B: Property
            Case 2:19-bk-07975-DPC                     Doc 7 Filed      06/27/19 Entered 06/28/19 10:06:33                                          Desc
                                                                                                                                                     page?
                                                       Main Document            Page 9 of 42
 Debtor 1      Terence                                            Perkins                        Case number [ith




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    0 No
    a Yes.Nametheinsurancecompany companyname:                                                      Beneficiary:                            Surrender or refund value:
              of each policy and list its value....
                                                                                                                                            $

                                                                                                                                            $

                                                                                                                                            $

32 Any interest in property that is due you from someone who has died
   If you are the beneficiaryof a living trust, expect proceeds from a life insurancepolicy, or are currently entitled to receive
   property because someone has died.
   0 No
   LI Yes. Give specific information.


33. Claims againstthird parties, whether or not you have filed a lawsuit or made a demandfor payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
   0 No
   Q Yes. Describeeach claim.

34.Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims

   0 No
   1-1 Yes. Describe each claim.



35.Any financial assets you did not already list
   0 No
   Q Yes. Givespecificinformation.


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here                                                                                                                           0. 00



Part 5:      Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37.Do you own or have any legal or equitable interest in any business-related property?
   0 No. Go to Part 6.
   LJ Yes. Go to line 38.
                                                                                                                                        Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured claims
                                                                                                                                        or exemptions.

38.Accounts receivable or commissions you already earned
   1-1 No
   1-] Yes. Describe........
                                                                                                                                        $

39. Office equipment, furnishings, and supplies
   Examples:Business-relatedcomputers, software,modems, printers, copiers,faxmachines,rugs, telephones,desks,chairs,electronicdevices
   1-1 No
   Q Yes. Describe.......



Official Form 106A/B                                        Schedule A/B: Property                                                                    pageS

          Case 2:19-bk-07975-DPC                       Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                              Desc
                                                      Main Document    Page 10 of 42
 Debtor 1       Terence                                        Perkins                      Case number (ffknoim)
                             Middle Name




40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
   1-1 No
   Q Yes. Describe.......



41. Inventory
   a No
   a Yes. Describe.......


42. Interests in partnerships or joint ventures
   1-1 No
   l-l Yes. Describe....... Nameofentity:                                                                     % of ownership:
                                                                                                                      _%
                                                                                                                      -°/»
                                                                                                                      -%


43.Customer lists, mailing lists, or other compilations
   1-1 No
   1-1 Yes. Do your lists include personally identifiable information (as defined in 11 U. S. C. § 101(41A))?
            Q No
            Q Yes. Describe........


44.Any business-related property you did not already list
   a No
   I-I Yes. Give specific
       information




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                         0. 00
   for Part 5. Write that number here




Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-relatedproperty?
   0 No. Goto Part7.
   D Yes. Go to line 47
                                                                                                                                Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured claims
                                                                                                                                or exemptions.
47 Farm animals

   Examples: Livestock, poultry, farm-raised fish
   1-1 No
   a Yes.




Official Case
         Form 106A/B
                 2:19-bk-07975-DPC                   DocSchedule
                                                          7 Filed      06/27/19 Entered 06/28/19 10:06:33
                                                                 A/B: Property                                                            Desc
                                                                                                                                           page 9
                                                    Main Document            Page 11 of 42
  Debtor1        Terence
                  First Name        Middle Name             Last Name
                                                                                    Perkins                                         casenumberi,,^,

 48.Crops-either growing or harvested
    a No
    Q Yes. Give specific ]
        information..............

 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    a No
    a Yes.......................... -- . --            -                              .-......- ............... ..._.. _. ..........


50. Farm and fishing supplies, chemicals, and feed
    a No
    Q Yes..........................r'-- --        .-..-.-.............. -..-.-.-.-..................... ...... ......... _. "-.........          __, ".".


51 Any farm- and commercial fishing-related property you did not already list
    1-1 No
    Q Yes. Givespecific |
        information.


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here




Part 7:        Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    0 No                       i
    Q Yes. Givespecificj                                                                                                      I
        information.............!




54.Add the dollar value of all of your entries from Part 7. Write that number here ..



Part 8:        List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                                                            -> $            0. 00

56. Part 2: Total vehicles, line 5                                                                 $                        0. 00

57 Part 3: Total personal and household items, line 15                                             $                       0. 00

S3. Part 4: Total financial assets, line 36                                                        $                       0. 00

59. Part 5: Total business-related property, line 45                                               $                       0. 00

60.Part 6: Total farm- and fishing-related property, line
                                                      ine 52                                       $                       0. 00

61. Part 7: Total other property not listed, line 54                                           +$                          0. 00

62.Total personal property. Add lines 56 through 61.                                                                       0. 00                                                   0. 00
                                                                                                                                      Copy personal property total -^ + $


63.Total of all property on Schedule MB. Add line 55 + line 62.                                                                                                                  0. 00



Official Form 106A/B                                                       Schedule A/B: Property                                                                            page 10

            Case 2:19-bk-07975-DPC                                 Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                           Desc
                                                                  Main Document    Page 12 of 42
 Fill in this information to identify your case:

  Debtor 1          Terence                                          Perkins
                      First Name           Middle Name                Last Name


  Debtor 2
  (Spouse, if filing) First Name           Middle Name


  United States Bankruptcy Courtforthe:Districtof Arizona

  Case number                                                                                                                           Q Check if this is an
  (If known)
                                                                                                                                            amended filing



Official Form 106C
Schedule C: The Property You Claim as E empt                                                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicablestatutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:          Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Checkone only, even if your spouse is filing with you.
      Q Youareclaimingstateandfederal nonbankruptcyexemptions. 1 1 D.S.C. § 522(b)(3)
      BT You areclaiming federal exemptions. 11 U. S. C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in tha information below.


        Brief description of the property and line on     Current value of the    Amount of the exemption you claim         Specific laws that allow exemption
        Schedule A/B that lists this property             portion you own

                                                          Copy the value from     Check only one box for each exemption.
                                                          Schedule A/B


      Brief
      description: ^
      Line from                                                                   1-1 100% of fair market value, up to
      Schedule A/B:                                                                  any applicable statutory limit

      Brief
      description:
      Line from                                                                   Q 100%affairmarketvalue, upto
       Schedule A/B:                                                                 any applicable statutory limit

      Brief
      description:
      Line from                                                                   Q 100% affair market value, up to
      Schedule A/B:                                                                  any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)


      1-1 Yes. Did you acquire the property covered bythe exemption within 1,215 days before you filed this case?
           a       No
           a Yes


Official Form 106C
          Case 2:19-bk-07975-DPC                          Schedule C: The Property You Claim as Exempt
                                                          Doc  7 Filed 06/27/19 Entered 06/28/19 10:06:33                                       page 1 of_^_
                                                                                                                                               Desc
                                                         Main Document             Page 13 of 42
   Fill In this information to identify your case:

   Debtor1            Terence                                                      Perkins
                          Firs] Name                  Middle Name

   Debtor 2
   (Spouse, if filing) FirstName                      Middle Name                   Last Name



   United States Bankruptcy Court for the: District of Arizona                                      | f

   Case number
   (If known)                                                                                                                                              1-1 Checkif this is an
                                                                                                                                                              amended filing

  Official Form 106D
  Schedule D: Creditors » ho Have Claims Secured by Property                                                                                                                   12/15
  Beas complete andaccurateas possible. Iftwo marriedpeoplearefilingtogether, both are equallyresponsiblefor supplying correct
  information.Ifmore spaceis needed, copythe AdditionalPage,fill it out, numberthe entries, andattach it to this form. Onthe top of any
  additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
        1-1 No.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.Youhavenothingelsetoreportonthisform.
               Yes. Fill in all of the information below.


Parti:             List All Secured Claims
                                                                                                                              Column A            Column B                Column C
2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately Amount ofclaim                             Value of collateral     Unsecured
        for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                     that supports this      portion
        As much as possible, list the claims in alphabetical order according to the creditor's name.                          ^ue"ofu^n'ateraT.   claim                   Ifany
         Rocky's Auto Credit                                   Describe the property that secures the claim:                  $        3, 732. 11 ,;       3, 732. 11,              0. 00
        Creditor's Name

         PO Box 6834                                         12011 Dodge Caliber - Repossessed
                           Street

                                                               As of the date you file, the claim is: Check all that apply.
                                                               Q Contingent
        Mesa                           AZ      85216           Q Unliquidated
        City                           Slate   ZIPCode         1-1 Disputed
   Who owes the debt? Check one.
                                                               Nature of lien. Check all that apply.
   S Debtor 1 only                                                  An agreement you made (such as mortgage or secured
   Q Debtor 2 only                                                  car loan)
   Q Debtor 1 and Debtor 2 only                                Q Statutory lien (such astaxlien, mechanic's lien)
   (-1 At least one of the debtors and another                 Q Judgmentlienfroma lawsuit
                                                               1-1 Other(including a right to offset)
   Q Check if this claim relates to a
          community debt
   Date debtwas incurred 1 0/20/2007                           Last4 digits of account number X               X    X X
2. 2!
        Hyundai Motor Finance                                  Describe the property that secures the claim: !                       18, 499. 00 $        18, 499. 00$            0. 00
        Creditor's Name

        10550Talbert                                        |2013 Hyundai Elantra
        Number            Street

        Purch Ordr# 249790-000                                As of the date you file, the claim is: Check all that apply.
                                                               Q Contingent
        Fountain Vallet                CA 92628                D Unliquidated
        City                           State   ZIP Code
                                                               Q Disputed
  Who owes the debt? Check one.                               Nature of lien. Checkall that apply.
   B' Debtor 1 only                                           S Anagreementyoumade(suchasmortgageorsecured
   Q Debtor 2 only                                                  car loan)
   1-1 Debtor 1 and Debtor 2 only                                   Statutory lien (such as tax lien, mechanic's lien)
          At least one of the debtors and another             Q Judgmentlienfroma lawsuit
                                                              1-1 Other (including a right to offset)
  Q Check if this claim relates to a
          community debt
  Date debtwas incurred 09/27/20 1;                           Last4 digits of account number 5376
        Add the dollar value of your entries in Column A on this page. Write that number here:                                       222 1 11

Official Form 106D                                    Schedule D: Creditors Who Have Claims Secured by Property                                                         lof2
                                                                                                                                                               page
                Case 2:19-bk-07975-DPC                                Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                              Desc
                                                                     Main Document    Page 14 of 42
  Debtor 1
                  Terence                                                     Perkins                                Case number (ffkncwni




                Additional Page                                                                                                   Column A               Column B               Column C

 Part 1: After listing any entries on this
                by 2.4, and so forth.
                                                          page, nu^em beginning with 2. 3, foiled                                 ;m:^ld a;: ^upSS Scnured
                                                                                                                                  value of collateral,   claim                  Ifgny
12-3|Kia Motor Finance                                     Describetheproperty thatsecures theclaim:                          $          18, 499. 00 ^           18, 499. 00$           0. 00
      Creditor's Name

       PO Box 20835                                       |2013 Hyundai Elantra
      Number            Street



                                                           As of the date you file, the claim is: Check all that apply.
      Fountain Valley                  CA 92728            [-1 Contingent
     City                              Stale   ZIP Code    Q Unliquidated
                                                           1-1 Disputed
   Who owes the debt? Check one.
                                                           Nature of lien. Check all that apply.
   S Debtor1 only                                              An agreement you made (such as mortgage or secured
   Q Debtor2 only                                               car loan)
   Q Debtor1 andDebtor2 only                                    Statutory lien (such as tax lien, mechanic's lien)
   LJ At least one ofthe debtorsand another                Q Judgmentlienfroma lawsuit
                                                           [-] Other(includinga rightto offset)
   Q Check if this claim relates to a
        community debt




                                                           Describe the property that secures the claim:


     Number          Street

                                                           As of the date you file, the claim is: Check all that apply.
                                                           Q Contingent
                                                           Q Unliquidated
                                      Slate    ZIP Code
                                                           Q Disputed
                                 Check one.
                                                           Nature of lien. Check all that apply.
                                                           Q An agreement you made (such as mortgage or secured
                                                               car loan)
                                                           1-1 Statutory lien (such astax lien, mechanic's lien)
                                                           Q Judgment lien from a lawsuit
                                                           Q Other (including a rightto offset)


                                                           Last 4 digits of account number


                                                           Describe the property that secures the claim:


     Number



                                                           As of the date you file, the claim is: Check all that apply.
                                                           1-1 Contingent
     City                             Slate    ZIP Code    Q Unliquidated
                                                           Q Disputed
  Who owes the debt? Check one.
                                                           Nature of lien. Check all that apply.
  Q Debtor 1 only                                              An agreement you made (such as mortgage or secured
  Q Debtor 2 only                                              car loan)
  Q Debtor 1 and Debtor 2 only                             Q Statutory lien (such astax lien, mechanic's lien)
  Q At least one of the debtors and another                    Judgment lien from a lawsuit
                                                           Q Other (including a rightto offset)
  1-1 Check if this claim relates to a
       community debt
  Date debt was incurred                                   Last 4 digits of account number

             Addthedollarvalueofyourentriesin ColumnA onthis page.Writethatnumberhere; ^                                                 18, 499. 00
             If this is the last page of your form, add the dollar value totals from all pages.                                          40, 730. 00
             Write that number here:                                                                                          $

 Official Form 106D
             Case 2:19-bk-07975-DPC           Doc 7 D: Creditors
                           Additional Pageof Schedule  Filed 06/27/19         Entered
                                                                 Who Have Claims         06/28/19
                                                                                 Secured by Property 10:06:33                                                             2_of2_
                                                                                                                                                                       Desc
                                                                                                                                                                     page
                                            Main Document            Page 15 of 42
      Fill in this information to identify vour case:


      Debtor 1              Terence                                         Perkins
                             First Name           Middle Name


      Debtor 2
      (Spouse, if filing)    First Name           Middle Name


      United States Bankruptcy Court for the: District of Arizona
                                                                                                                                                 Q Check if this is an
      Case number
      (If known)                                                                                                                                   amended filing


 Official Form 106E/F
 Schedule E/F: Creditors                                            ho Have Unsecured Claims                                                                       12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

 Part 1:             List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
         Q No. Goto Part2.
         0 Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
    each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
    nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
         unsecured claims, fill out the Continuation Page of Part 1 . If more than one creditor holds a particular claim, list the other creditors in Part 3.
         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total claim   Priority         Nonpriority
                                                                                                                                                amount           amount

2.1
            CHILD SUPPORT ENFORCEMENT                               Last4 digits ofaccount number _6_ _5_ _8_ _1_ $ 17, 227, 00 $lL22ZflQ $-                               AQQ
           Priority Creditor's Name

            3443 N CENTRAL AVE                                      Whenwasthe debtincurred?             02/12/2016
           Number               Street
            4TH FLOOR
                                                                    As of the date you file, the claim is: Check all that apply
            PHOENIX                        AZ     85012             Q Contingent
           City                           State    ZIP Code
                                                                    Q Unliquidated
           Who incurred the debt? Check one.
                                                                    1-1 Disputed
           0 Debtor1 only
           a Debtor 2 only                                          Type of PRIORITY unsecured claim:
           Q Debtor1 and Debtor2 only                                   Domestic support obligations
           Q At least one of the debtorsand another
                                                                    Q Taxesandcertainotherdebtsyou owethegovernment
           LI Check if this claim is for a communitydebt                Claims for death or personal injury while you were
                                                                        intoxicated
           Is the claim subject to offset?
           efNo                                                     Q Other. Specify
           a Yes
B                                                                   Last 4 digits of account number _ _ _ _                       $             $          $
           Priority Creditor's Name
                                                                    When was the debt incurred?


                                                                    As of the date you file, the claim is: Check all that apply
                                                                    Q Contingent
           City                           Stale    ZIPCode          Q Unliquidated
           Who incurred the debt? Check one.                        U Disputed
           1-1 Debtor1 only
                                                                    Type of PRIORITY unsecured claim:
           Q Debtor2 only
                                                                    LJ Domesticsupportobligations
           Q Debtor1 andDebtor2 only
           LI At least one ofthe debtors and another                1-1 Taxesandcertainotherdebtsyouowethe government
                                                                    LJ Claims for death or personal injury while you were
           Q Checkif this claim is for a community debt                 intoxicated

           Is the claim subject to offset?                          LJ Other. Specify
           Q No
           a Yes

 OfficialCase    2:19-bk-07975-DPC Schedule
         Form 106E/F                  Doc                            7 Creditors
                                                                     E/F: Filed 06/27/19      Entered
                                                                                 Who Have Unsecured Claims06/28/19 10:06:33                                 Desc
                                                                                                                                                           page 1 of   1
                                                                Main Document         Page 16 of 42
  Debtor1       Terence                                                        Perkins                        Case number viknown}
                  First Name         Middle Name        Last Name



  Part 2:       List All of Your NONPRIORITYUnsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      Q No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      0 Yes
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identifywhat type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                                 Total claim
4.1
       CREDIT ONE BANK                                                                   Last 4 digits of account number X                X   X X
       Nonpriority Creditor's Name
                                                                                                                                                                          661.00
       6801 S. CIMARRON ROAD                                                             Whenwasthe debt incurred?               08/30/2018
       Number          Street

       LAS VEGAS                                     NV              89113
       City                                          State          ZIP Code             As of the date you file, the claim is: Check all that apply.

                                                                                         1-1 Contingent
       Who incurred the debt? Check one.                                                 L] Unliquidated
       0 Debtor1 only                                                                    LI Disputed
       Q Debtor2 only
       Q Debtor1 andDebtor2 only                                                         Type of NONPRIORITYunsecured claim:
       LJ At least one ofthe debtorsand another                                          -I Student loans

       Q Check if this claim is for a community debt                                     l-l Obligations arising outofa separation agreement or divorce
                                                                                             that you did not report as priority claims
       Is the claim subject to offset?                                                       Debts to pension or profit-sharing plans, and other similar debts
       0 No                                                                              S3' Other. Specify CREDIT CARD
       a Yes

       HC CREDIT/TBOM                                                                    Last 4 digits of account number           X      X   X X                       1, 531. 00
       Nonpriority Creditor's Name                                                       Whenwasthe debt incurred?               09/07/2018
       203 E EMMA AVE
       Number          Street

       SPRINGDALE                                    AR              72764               As of the date you file, the claim is: Check all that apply.
       City                                          Stale          ZIP Code
                                                                                         Q Contingent
       Who incurred the debt? Check one.                                                 Q Unliquidated
       0 Debtor 1 only                                                                   Q Disputed
       Q Debtor2 only
                                                                                         Type of NONPRIORITY unsecured claim:
       Q Debtor1 andDebtor2 only
       (-1 At least one of the debtors and another                                       Q Student loans
                                                                                         Q Obligations arising out ofa separation agreement or divorce
       Q Checkif this claim is for a communitydebt                                           that you did not report as priority claims
       Is the claim subject to offset?                                                   Q Debts to pension or profit-sharing plans, and other similar debts
       0 No                                                                              S Other.Specify CREDITCARD
       a Yes
CT     CAPITAL ONE BANK USA NA                                                           Last 4 digits of account number           X      X   X X                         643. 00
       Nonpriority Creditor's Name
                                                                                         Whenwasthedebtincurred?                 03/16/2018
       PO BOX 85015
       Number          Street

       RICHMOND                                      VA              23285
                                                                                         As of the date you file, the claim is: Check all that apply.
       City                                          Stale          ZIP Code

                                                                                         LJ Contingent
       Who incurred the debt? Check one.
                                                                                         Q Unliquidated
       0 Debtor1 only                                                                    Q Disputed
       Q Debtor2 only
       1-1 Debtor1 andDebtor2 only                                                       Type of NONPRIORITY unsecured claim:
       1-1 At least one ofthe debtors and another
                                                                                         Q Studentloans
       1-1 Check if this claim is for a community debt                                   Q Obligationsarisingoutofa separationagreementordivorce
                                                                                             that you did not report as priority claims
       Is the claim subject to offset?
                                                                                         1-1 Debtsto pensionorprofit-sharingplans, andothersimilardebts
       Of No
                                                                                         S Other.Specify CREDIT CARD
       a Yes


Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        page1_ of4_
         Case 2:19-bk-07975-DPC                                 Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                   Desc
                                                               Main Document    Page 17 of 42
  Debtor1         Terence                                                 Perkins                      Case number [iiknown]
                    First Name         Middle Name



   Part 2:        Your NONPRIORITYUnsecured Claims - Continuation Page


   After listing any entries on this page, number them beginning with 4. 4, followed by 4. 5, and so forth.                                                    Total claim


 14.4
         KAY JEWELERS                                                                Last 4 digits of account number X           X    X X                     $ 1, 003.00
         Nonpriority Creditor's Name

         375 GHENT RD.                                                               Whenwas the debt incurred?             03/01/2014
         Number          Street

         AKRON                                        OH        44333               As of the date you file, the claim is: Check all that apply.
         City                                         State    ZIP Code              Q Contingent
                                                                                     Q Unliquidated
         Who incurred the debt? Check one.
                                                                                     1-1 Disputed
         0 Debtor1 only
         Q Debtor 2 only                                                            Type ofNONPRIORITYunsecured claim:
         LI Debtor 1 and Debtor 2 only                                               [-) Student loans
         Q At least one of the debtors and another
                                                                                    Q Obligations arising out ofa separation agreement or divorce that
         Q Check if this claim is for a community debt                                   you did not report as priority claims
                                                                                    Q Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                             ET Other.Specify CHARGEACCOUNT
         0 No
         a Yes

|4.5
        DEPT OF ED/NAVIENT                                                          Last 4 digits of account number X            X    X X                     $ 4, 778. 00;
        Nonpriority Creditor's Name
                                                                                    When was the debt incurred?            02/16/2010
        PO BOX 9655
        Number          Street

        WILKES-BARRE                                  PA        18773               As of the date you file, the claim is: Check all that apply.
        City                                         Slate    ZIPCode               LJ Contingent
                                                                                    Q Unliquidated
        Who incurred the debt? Check one.
                                                                                    Q Disputed
        B' Debtor1 only
        Q Debtor 2 only                                                             Type ofNONPRIORITYunsecured claim:
        1-1 Debtor 1 and Debtor 2 only                                              0 Student loans
        a At least one of Ihe debtors and another
                                                                                    LJ Obligations arising out ofa separation agreement or divorce that
        d Checkifthisclaim isfora communitydebt                                         you did not report as priority claims
                                                                                    [-1 Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                             (-1 Other.Specify
        BfNo
        a Yes

M                                                                                                                                                            s 1, 145. 00
        NATIONAL CREDIT ADJUSTERS                                                   Last4 digits of account number X X X X
        Nonpriority Creditor's Name

        327 W 4TH ST                                                                Whenwasthedebtincurred? 08/27/2014
        Number         Street

        HUTCHINSON                                   KS        67501                As of the date you file, the claim is: Check all that apply.
        City                                         State    ZIP Code              Q Contingent
                                                                                    Q Unliquidated
        Who incurred the debt? Check one.
                                                                                    Q Disputed
        VS Debtor1 only
        1-1 Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
        1-] Debtor 1 and Debtor 2 only
                                                                                    Q Student loans
        Q At least one of the debtors and another
                                                                                        Obligations arising out of a separation agreement or divorce that
        Q Checkifthisclaimisfora communitydebt                                          you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                             0 Other. Specify Debt BU er Account
        Bf No
        a Yes




                                                                                                                                                             page' 2_°4
Official Form 106E/F
            Case 2:19-bk-07975-DPCSchedule
                                      DocE/F:
                                           7 Creditors
                                               FiledWho   Have Unsecured Claims
                                                       06/27/19     Entered 06/28/19 10:06:33                                                               Desc
                                     Main Document          Page 18 of 42
  Debtor 1       Terence                                                  Perkins                      Case number {itknwn]



  Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4. 5, and so forth.                                                         Total claim


14.7
        NCC BUSINESS SERVICES                                                       Last4 digitsofaccountnumber X X 2 ^                                       $       120. 001
        Nonpriority Creditor's Name
                                                                                    Whenwasthe debt incurred?               02/07/2013
        9428 BAYMEADOWS ROAD, #200 SUITE 300
        Number         Street

        JACKSONVILLE                                  FL         32256              As of the date you file, the claim is: Check all that apply.
        City                                         State     ZIP Code             Q Contingent
                                                                                    Q Unliquidated
       Who incurred the debt? Check one.
                                                                                    Q Disputed
        0 Debtor1 only
        Q Debtor2 only                                                              Type of NONPRIORITY unsecured claim:
        Q Debtor 1 and Debtor 2 only                                                Q Student loans
        LJ At least one ofthe debtorsand another
                                                                                    Q Obligations arising out ofa separation agreement or divorce that
        Q Check if this claim is for a community debt                                   you did not report as priority claims
                                                                                    -I Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              0 Other.Specify Rental OFLeasin
        0 No
        a Yes


|4.8
       NCC BUSINESS SERVICES                                                        Last 4 digits of account number _X^ ^(            2 8                     $       500. 001
       Nonpriority Creditor's Name
                                                                                    Whenwasthedebtincurred? 02/07/2013
       9428 BAYMEADOWS ROAD, #200 SUITE 300
       Number          Street

       JACKSONVILLE                                   FL        32256               As of the date you file, the claim is: Check all that apply.
       City                                          State     ZIPCode              Q Contingent
                                                                                    d Unliquidated
       Who incurred the debt? Check one.
                                                                                    Q Disputed
       St Debtor1 only
       1-1 Debtor2 only                                                             Type of NONPRIORITY unsecured claim:
       d Debtor 1 and Debtor 2 only                                                 [-1 Studentloans
       LI Atleastoneofthedebtorsandanother
                                                                                    Q Obligationsarisingoutofa separationagreementordivorcethat
       [-] Check if this claim is for a community debt                                  you did not report as priority claims
                                                                                    1-1 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              Bf other,specify Rental or Leasin
       0 No
       a Yes

^.9                                                                                                                                                                  590.00 \
       BUREAU OF MED ECONOMICS                                                      Last4 digits of account number 6             7    2 7
       Nonpriority Creditor's Name

       326 E CORONADO RD#205
                                                                                    When was the debt incurred?            05/26/2015
       Number          Street

       PHOENIX                                       AZ         85004               As of the date you file, the claim is: Checkall that apply.
       City                                          Stale     ZIP Code             1-1 Contingent
                                                                                    1-1 Unliquidated
       Who incurred the debt? Check one.
                                                                                    Q Disputed
       H Debtor 1 only
       1-1 Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       Q Debtor 1 and Debtor 2 only                                                 1-1 Studentloans
       1-1 At least one of the debtors and another
                                                                                    1-1 Obligations arising out ofa separation agreement ordivorce that
       1-1 Check if this claim is for a community debt                                  you did not report as priority claims
                                                                                    1-1 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              St other, specify Medical/HealthCare
       0No
       a Yes




Official Form 106E/F
             Case 2:19-bk-07975-DPC
                                                         Schedule E/F: Creditors Who Have Unsecured Claims
                                                              Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                  page3_of;
                                                                                                                                                            Desc
                                                                                                                                                                         A
                                                             Main Document    Page 19 of 42
  Debtor 1        Terence
                    First Name         Middle Name         Last Name
                                                                                  Perkins                      Casenumber(«^>

   Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginningwith 4.4, followed by 4. 5, and so forth.                                                               Total claim

        »0
!4. 1i I?1
         BUREAU OF MED ECONOMICS                                                             Last 4 digits of account number 8           6     7 J3                   $    780.00|
         Nonpriority Creditor's Name

         326 E CORONADO RD#205                                                              Whenwasthe debt incurred?               12/07/2015
         Number          Street

         PHOENIX                                        AZ              85004               As of the date you file, the claim is: Checkall that apply.
        Cily                                           State           ZIPCode              Q Contingent
                                                                                            Q Unliquidated
        Who incurred the debt? Check one.
                                                                                            1-1 Disputed
         0 Debtor1 only
         Q Debtor2 only                                                                     Type of NONPRIORITYunsecured claim:
         Q Debtor 1 and Debtor 2 only                                                       LJ Student loans
         1-1 At least one of the debtors and another
                                                                                            Q Obligations arising out ofa separation agreement or divorce that
        Q Checkifthisclaim isfora communitydebt                                                 you did not report as priority claims
                                                                                            Q Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                     ET other,specify Medical/HealthCare
        EfNo
        a Yes
I II
|4.1
        BUREAU OF MED ECONOMICS                                                             Last4 digits of account number 9             0 ^ 2                        $ 1, 460. 001
        Nonpriority Creditor's Name

        326 E CORONADO RD#205                                                               Whenwasthe debt incurred?              01/15/2016
        Number          Streel

        PHOENIX                                        AZ               85004               As of the date you file, the claim is: Check all that apply.
        City                                           State           ZIP Code             1-1 Contingent
                                                                                            Q Unliquidated
        Who incurred the debt? Check one.
                                                                                            Q Disputed
        Q Debtor 1 only
        1-1 Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
        Q Debtor 1 and Debtor 2 only                                                        D Student loans
        1-1 At least one of the debtors and another
                                                                                            LI Obligations arising outofa separation agreement or divorce that
                                                                                                you did not report as priority claims
        d Check if this claim is for a community debt
                                                                                            1-1 Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                     BT other, specify Medical/HealthCare
        0 No
        a Yes
 ^
^. 1:                                                                                                                                                                 s 1, 975. 00|
        BUREAU OF MED ECONOMICS                                                             Last4 digits ofaccount number 0552
        Nonpriority Creditor's Name

        326 E CORONADO RD#205                                                               Whenwasthedebtincurred? 12/07/2018
        Number          Street

        PHOENIX                                        AZ               85004               As of the date you file, the claim is: Check all that apply.
        City                                           State           ZIPCode              (-1 Contingent
                                                                                            Q Unliquidated
        Who incurred the debt? Check one.
                                                                                            1-1 Disputed
        0 Debtor 1 only
        Q Debtor2 only                                                                      Type of NONPRIORITY unsecured claim:
        Q Debtor1 andDebtor2 only                                                           Q Student loans
        Q Atleastone ofthedebtorsandanother
                                                                                            LI Obligations arising out ofa separation agreement or divorce that
        Q Check if this claim is for a community debt                                           you did not report as priority claims
                                                                                            Q Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                     0 Other,specify Medical/HealthCare
        0 No
        a Yes




           Case
Official Form      2:19-bk-07975-DPCSchedule
              106E/F                    DocE/F:
                                             7 Creditors
                                                 FiledWho06/27/19     Entered
                                                            Have Unsecured Claims                                             06/28/19 10:06:33                     Desc
                                                                                                                                                                     page^_ of   tt
                                                                Main Document                    Page 20 of 42
 Debtor1        Terence                                             Perkins                     Case number vi known)
                             Middle Name



  Part 3:       List Others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

       NCA                                                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name


       PO BOX 550327 W FOURTH ST                                         Line 4. 4   of {Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
       Number       Streel
                                                                                                       0 Part2:CreditorswithNonpriorityUnsecuredClaims
                                                                         Last 4 digits of account number
       HUTCHINSON                           KS         67504
       City                                 Slate        ZIP Code


                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                         Line_of [Check one): [-1 Part 1: Creditors with Priority Unsecured Claims
                                                                                              Q Part 2: Creditors with Nonpriority Unsecured
                                                                         Claims


                                                                         Last 4 digits of account number
       City

                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?


                                                                         Line_of [Checkone): 1-1 Part 1: Creditors with Priority Unsecured Claims
                                                                                             Q Part 2: Creditors with Nonpriority Unsecured
                                                                         Claims


                                                                         Last 4 digits of account number
      City                                  Stale        ZIP Coda


                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?


                                                                         Line_of (Check one): d Part 1: Creditors with Priority Unsecured Claims
      Number        Street
                                                                                              U Part 2: Creditors with Nonpriority Unsecured
                                                                         Claims


                                                                         Last 4 digits of account number
      City


                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                         Line_       of (Checkone): Q Part 1: Creditors with Priority Unsecured Claims
      Number        Street
                                                                                                       a Part 2: Creditors with Nonpriority Unsecured
                                                                         Claims


                                                                         Last 4 digits of account number
                                            State        ZIP Code


                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                         Line_of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
                                                                                                       L.I Part2: Creditors with Nonpriority Unsecured
                                                                         Claims

                                                                         Last 4 digits of account number
      City                                  State        ZIP Code



                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                         Line_of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
                                                                                              Q Part 2: Creditors with Nonpriority Unsecured
                                                                         Claims


      City
                                                                         Last 4 digits of account number



Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page, 1i_   of 1
         Case 2:19-bk-07975-DPC                        Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                          Desc
                                                      Main Document    Page 21 of 42
 Debtor1       TereDCe                                           Perkins                  casenumber(««o»n)
               First Name      Middle Name        Last Nams




 Part 4:     Add the Amounts for Each Type of Unsecured Claim


 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                    Total claim


                6a.                                                         6a.                    17, 227. 00
                6b. Taxes and certain other debts you owe the
                      government                                            6b.                           0. 00
                6c. Claims for death or personal injury while you were
                      intoxicated                                           6c.                           0. 00
                6d. Other. Add all other priority unsecured claims.
                      Write that amount here.                               6d.                           0. 00
                                                                                  +$


                6e. Total. Add lines 6a through 6d.                         6e.
                                                                                    $              17, 227. 00



                                                                                    Total claim



Total claims
                6f. Student loans                                           6f.                     4, 778. 00
                                                                                     $
from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                      claims                                                6g.      $                    0. 00
                6h. Debts to pension or profit-sharing plans, and other
                      similar debts                                         6h.
                                                                                    $                     0. 00

                6i. Other. Add all other nonpriority unsecured claims.
                      Write that amount here.                               6i. +                  10, 408.00


                6j. Total. Add lines 6f through 6i.                         6J.                    15, 186. 00




           Case 2:19-bk-07975-DPCSchedule
Official Form 106E/F                 DocE/F:
                                          7 Creditors
                                              Filed Who
                                                      06/27/19     Entered
                                                         Have Unsecured Claims 06/28/19 10:06:33                                     Desc
                                                                                                                                      page _ of 1
                                    Main Document          Page 22 of 42
    Fill in this information to identify your case:

    Debtor           Terence                                         Perkins
                      First Name                 Middle Name         Last Name

    Debtor 2
    (Spouse If filing) FirstName                 Middle Name



    United States Bankruptcy Courtforthe: District of Arizona

    Case number
    (If known)                                                                                                                          Q Check ifthis is an
                                                                                                                                           amended filing


 Official Form 106G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
 Beascompleteandaccurateas possible.Iftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrect
 '"formation.Ifmorespaceis needed,copytheadditionalpage,fill it out, numbertheentries,andattachit to this page.Onthetopofany
 additional pages, write your name and case number (if known).

   1     Do you have any executory contracts or unexpired leases?
         0 No.Checkthisboxandfilethisformwiththecourtwithyourotherschedules.Youhavenothingelsetoreportonthisform.
         Q Yes. Fillinalloftheinformation beloweven ifthecontracts orleases arelisted on Schedule A/B:Property (Official Form 106A/B).
   2. Listseparatelyeachpersonorcompanywithwhomyou havethecontractorlease.Thenstatewhateachcontractor leaseisfor(for
         example, rent, vehicle lease, cell phone). See the instructions forthis form in the instruction booklet for more examples of executory contracts and
         unexpired leases.



         Person or company with whom you have the contract or lease                           State what the contract or lease is for


I2. 1i
         Name



         Number         Street


         City                            State        ZIP Code

i2. 2l
         Name



         Number         Street


         City                           State         ZIP Code
12. 31
         Name



         Number         Street


         City                           State        ZIP Code
12.41
         Name



         Number         Street


         City                           State        ZIP Code
i2. 5|
         Name



         Number         Street


         City                           State        ZIP Code


Official Form 106G                 Schedule G: Executory Contracts and UnexpiredEntered
                                                                                 Leases
                Case 2:19-bk-07975-DPC      Doc    7 Filed      06/27/19                06/28/19 10:06:33                                  page 1 of 1
                                                                                                                                             Desc
                                           Main Document              Page 23 of 42
     Fill in this information to identify your case:

     Debtor 1          Terence                                     Perkins
                         First Name                      Middle Name             Last Name


     Debtor 2
     (Spouse, if filing) Flrsl Name                      Middle Name             Last Name



     United States Bankruptcy Court for the: District of Arizona

     Case number
     (If known)
                                                                                                                                           I-) Check if this is an
                                                                                                                                              amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                               12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.


     1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
          0 No
          1-1 Yes
     2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
        Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          LI No. Go to line 3.
I         d Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               0 No
               (-1 Yes.Inwhichcommunitystateorterritorydidyoulive? . Fillinthenameandcurrentaddressofthatperson.

                     Name of your spouse, former spouse, or legal equivalent




                     City                                                                    ZIP Code


    3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
          shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
          Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
          Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                       Column 2: The creditor to whom you owe the debt

                                                                                                         Check all schedules that apply:
    3.1
            Name
                                                                                                         d ScheduleD, line
                                                                                                         a Schedule E/F, line
                                                                                                         a Schedule G, line
            City                                                        Stale

    3.2
                                                                                                         1-1 Schedule D, line
                                                                                                         a Schedule E/F, line
                              Street
                                                                                                         L] Schedule G, line

           . c&.                                                        State                 ZIP Code

    3.3
                                                                                                         1-1 Schedule D, line
                                                                                                         U Schedule E/F, line
                              Strael
                                                                                                          Q Schedule G, line

            City


             Case 2:19-bk-07975-DPC
Official Form 106H                                                      Doc 7Schedule
                                                                                 FiledH: 06/27/19
                                                                                         Your Codebtors Entered 06/28/19 10:06:33                 Desc
                                                                                                                                                page 1 of 1
                                                                       Main Document           Page 24 of 42
   Fill In this information to identify your case:

   Debtor1         Terence                                           Perkins
                    Firsl Name                 Middle Nams            Last Name

  Debtor 2
  (Spouse, if filing) FindName                 Middle Name

   United States Bankruptcy Court for the: District of Arizona

  Case number                                                                                          Check if this is:
   (If known)
                                                                                                       1-1 An amendedfiling
                                                                                                       Q A supplement showing postpetition chapter 13
                                                                                                             income as of the following date:
 Official Form 1061                                                                                          MM / DD/ YYYY

 Schedule I: Your Income                                                                                                                             12/15

Beas complete andaccurateas possible. Iftwo marriedpeople arefilingtogether(Debtor1 and Debtor2), both areequally responsiblefor
supplying correct information. Ifyou are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separatesheetto this form. Onthe top ofanyadditionalpages,writeyour nameandcasenumber(if known).Answerevery question.

  Parti:          Describe Employment


 1. Fill in your employment
     information.                                                          Debtor 1                                    Debtor 2 or non-flling spouse
     If you have more than one job,
    attach a separate page with
    information about additional            Employment status                 Employed                                 d Employed
    employers.                                                          LI Notemployed                                 LI Notemployed
    Include part-time, seasonal, or
    self-employed work.
                                            Occupation                Care Giver
    Occupation may include student
    or homemaker, if it applies.
                                            Employer's name           Pleasant Living Family Group

                                           Employer's address         12750WAIvarado
                                                                       Number Street                                 Number   Street




                                                                      Avondale                AZ      85323
                                                                       City              State   ZIP Code            City                 State ZIP Code

                                           How long employed there? 2 yrs                                             2 rs

  Part 2:        Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. Ifyou have nothing to report for anyline, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    Ifyouoryournon-filingspouse havemorethanoneemployer, combinethe informationforall employersforthat person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                 For Debtor 1         For Debtor 2 or
                                                                                                                      non-filing spouse
 2. List monthly gross wages,salary, and commissions (before all payroll
    deductions). If not paid monthly, calculatewhatthe monthlywagewould be.              2.      $    500. 00
 3. Estimate and list monthly overtime pay.                                              3. +$              0. 00

 4. Calculate gross income. Add line 2 + line 3.                                         4. $         500.00



Official Form 1061
           Case 2:19-bk-07975-DPC                             Doc 7Schedule
                                                                      FiledI: Your Income
                                                                              06/27/19     Entered 06/28/19 10:06:33                             page 1
                                                                                                                                                Desc
                                                             Main Document           Page 25 of 42
Debtor 1       Terence                                           Perkins                              Case number {ifknown}
                 First Name




                                                                                                  For Debtor 1                For Debtor 2 or
                                                                                                                              non-filinq spouse

    Copy line 4 here.                                                               .
                                                                                        ->4.      $         500.00
 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                    5a. $                 0. 00
     5b. Mandatory contributions for retirement plans                                     5b. $                 0. 00
     5c. Voluntary contributions for retirement plans                                     5c. $               0. 00
     5d. Required repayments of retirement fund loans                                     5d. $               0. 00
     5e. Insurance                                                                        5e. $               0. 00
     5f. Domestic support obligations                                                     5f. $             200. 00
     5g. Union dues                                                                       5g. $               0. 00
     5h. Other deductions. Specify:                                                       5h. +$                0. 00         +$
 6. Add the payroll deductions. Add lines 5a + 5b+5c +5d + 5e +5f + 5g + 5h.                                200. 00


 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.     $         300.00

 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total                                     0. 00
         monthly net income.                                                              8a.
     Sb. Interest and dividends                                                           Sb.                  0. 00
     8c. Family support payments that you, a non-filing spouse, or a dependent
           regularly receive
           Include alimony, spousal support, child support, maintenance, divorce                               0. 00
           settlement, and property settlement.                                           8c.
     8d. Unemployment compensation                                                        8d.                  0. 00
     8e. Social Security                                                                  8e.                  0. 00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental
           Nutrition Assistance Program) or housing subsidies.
           Specify:                                                                       8f.     $            0. 00

     8g. Pension or retirement income                                                     8g.     $            0, 00
     8h. Other monthly income. Specify:                                                  8h.     +$            0. 00          +$
 9. Add all other income. Add lines 8a+8b + 8c+ 8d + 8e+ 8f +8g + 8h.                     9.                   0. 00

10.Calculate monthly income. Add line 7 + line 9.                                                                                                                300.00
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.              10.
                                                                                                  $         300.00 + $

11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                                    11. +                0. 00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilitiesand Certain Statistical Information, if it applies                           12.     $        300. 00
                                                                                                                                                        Combined
                                                                                                                                                        monthly income
 13.Do you expect an increase or decrease within the year after you file this form?
     0 No.
     Q Yes. Explain:


Official Form 1061                                               Schedule I: Your Income                                                                    page 2
           Case 2:19-bk-07975-DPC                     Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                    Desc
                                                     Main Document    Page 26 of 42
    Fill in this information to identify your case:

    Debtor 1          Terence                                           Perkins
                          First Name                                     Last Name                       Check if this is:
    Debtor 2
    (Spouse, if filing)   First Name           Middle Name               Las                              Q An amendedfiling
    United States Bankruptcy Courtfor the: District of Arizona
                                                                                                          LI A supplementshowingpostpetitionchapter13
                                                                                                             expenses as of the following date:
    Case number
    (If known)
                                                                                                             MM / DD/ YYYY



  Official Form 106J
  Schedule J: Your Expenses                                                                                                                               12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
  (if known). Answer every question.

  Parti:              Describe Your Household

 1. Is this a joint case?

     0 No. Goto line2.
     1-1 Yes.DoesDebtor2 live in a separate household?
                  LI No
                  Q Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                 1-1 No
                                                                                      Dependent's relationship to             Dependent's       Does dependent live
     Do not list Debtor 1 and                    Yes. Fill out this information for   Debtor 1 or Debtor 2                    age               with you?
     Debtor 2.                                   each dependent.
     Do not state the dependents'                                                     Son                                     3                 a No
    names.                                                                                                                                      0 Yes

                                                                                      Daughter                                                  a No
                                                                                                                                                0 Yes

                                                                                      Daughter                                7_                a No
                                                                                                                                                0 Yes
                                                                                                                                                [-] No
                                                                                                                                                a Yes
                                                                                                                                               1-1 No
                                                                                                                                               a Yes

 3. Do your expenses include
    expenses of people other than
    yourself and your dependents?           u Yes

 Part 2:          Estimate Your Ongoing Monthly Expenses

  Estimate your expensesas of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
  applicable date.

  Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061. )                                             Your expenses
  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
      any rent for the ground or lot.                                                                                   4.
                                                                                                                                                      0. 00
      If not included in line 4:

      4a.     Real estate taxes                                                                                         4a.                           0. 00
      4b. Property, homeowner's, or renter's insurance                                                                  4b.                           0. 00
      4c.     Home maintenance, repair, and upkeep expenses                                                             4c.                          0. 00
      4d.     Homeowner's association or condominium dues                                                               4d.                          0. 00

Official Form 106J                                               Schedule J: Your Expenses                                                            page 1
             Case 2:19-bk-07975-DPC                           Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                        Desc
                                                             Main Document    Page 27 of 42
  Debtor 1        Terence                                             Perkins              Case number Vt known)




                                                                                                                                Your expenses

                                                                                                                            $                     0. 00
  5. Additional mortgage payments for your residence, such as home equity loans

  6. Utilities:
        6a. Electricity, heat, natural gas                                                                          6a.     $                     0. 00
        6b. Water, sewer, garbage collection                                                                        6b.     $                     0. 00
        6c.   Telephone, cell phone, Internet, satellite, and cable services                                        6c.     $                     0. 00
        6d. Other. Specify:                                                                                         6d.     $                     0. 00
  7. Food and housekeeping supplies                                                                                 7.      $                    50. 00
  8. Childcare and children's education costs                                                                      8.       $                     0. 00
  9. Clothing, laundry, and dry cleaning                                                                           9.       $                     0. 00
 10. Personal care products and services                                                                            10.     $                     0. 00
 11. Medical and dental expenses                                                                                   11.      $                     0. 00
 12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                            $                   100.00
     Do not include car payments.                                                                                  12.

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.      $                     0. 00
 14. Charitable contributions and religious donations                                                              14.                            0. 00
 15.    Insurance.

        Do not include insurancededucted from your pay or included in lines 4 or 20.
        i5a. Life insurance                                                                                        15a.                           0. 00
        l5b. Health insurance                                                                                      15b.                           0. 00
        l5c. Vehicle insurance                                                                                     15c.                          0. 00
        i5d. Other insurance. Specify:                                                                             15d.                          0. 00

16. Taxes. Do not includetaxes deductedfrom your payor included in lines4 or 20.
       Specify:                                                                                                    16.                           0. 00

17 Installment or lease payments:
       17a. Car payments for Vehicle 1                                                                             17a.                          0. 00
       17b. Car payments for Vehicle 2                                                                             17b.   $                      0. 00
       17c. Other. Specify:                                                                                        17c.   $                      0. 00
       17d. Other. Specify:                                                                                        17d.   $                      0. 00

18. Your payments of alimony, maintenance, and support that you did not report as deductedfrom
       your pay on line 5, Schedule I, Your Income (Official Form 1061).                                            18.                          0. 00
19. Other payments you maketo support others who do not live with you.
       Specify:                                                                                                     19. $                        0. 00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                          0. 00
       20b. Real estate taxes                                                                                      20b.                          0. 00
       20c. Property, homeowner's, or renter's insurance                                                           20c.                          0. 00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                          0. 00
       20e. Homeowner's association or condominium dues                                                            20e.                          0. 00


Official Form 106J                                             Schedule J: Your Expenses                                                         page 2
              Case 2:19-bk-07975-DPC                       Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                       Desc
                                                          Main Document    Page 28 of 42
  Debtor1        Terence                                           Perkins                     Case number {ifknown}




 21.    Other. Specify:                                                                                                21.   +$      0. 00

 22     Calculate your monthly expenses.

        22a. Add lines 4 through 21.                                                                               22a. S         150. 00
        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                       22b.              0. 00
        22c. Add line 22a and 22b. The result is your monthly expenses.                                            22c.           150. 00


 23. Calculate your monthly net income.
       23a.   Copy line 12 (your combined monthly income) from Schedule I.                                                    $   300. 00
                                                                                                                   23a.

       23b. Copy your monthly expenses from line 22c above.                                                        23b. _$        150. 00
      23c.    Subtract your monthly expenses from your monthly income.
              The result is your monthly net income.                                                               23C. $         150. 00



 24. Do you expect an increaseor decrease in your expenses within the year afteryou file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increaseor decreasebecauseof a modificationto the terms of your mortgage?
       0 No.
       a Yes.      Explainhere:




Official Form 106J                                          Schedule J: Your Expenses                                              page 3
              Case 2:19-bk-07975-DPC                    Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                            Desc
                                                       Main Document    Page 29 of 42
Fill in this information to identify your case:

Debtor 1              Terence                                         Perkins
                      Firsl Name                                       Last Name


Debtor 2
(Spouse, if filing)   First Name              Middle Name


United States Bankruptcy Court for the: District of Arizona
Case number
(If known)

                                                                                                                                                       D Check ifthis is an
                                                                                                                                                           amended filing


  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form wheneveryou file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
 years, or both. 18 U. S. C. §§ 152, 1341, 1519, and 3571.



                      Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       0 No
       LJ Yes. Nameofperson                                                                       Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                  Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




                      LSIAJ^QV ^
         Signatuljle of Debtor 1                                          Signature of Debtor 2


         0^05/12/2019                                                     Date
                 MM/      DD       /   YYYY                                        MM/   DD /   YYYY




 Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules

             Case 2:19-bk-07975-DPC                            Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                  Desc
                                                              Main Document    Page 30 of 42
    Fill in this information to identify your case:

    Debtori              Terence                          Perkins
                         First Name              Middle Name                    Last Name

    Debtor 2
    (Spouse, if filing) FirstName                Middle Name                    Last Name



    United States Bankruptcy Court for the:                    District of

    Case number
     (If known)                                                                                                                      Q Check ifthis is an
                                                                                                                                        amended filing



  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                 04/19

  Beascompleteandaccurateas possible.Iftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrect
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


    Part 1:          Give Details About Your Marital Status and Where You Lived Before


    1. What is your current marital status?

         D Married
             Not married



    2. Duringthe last 3 years, have you lived anywhereotherthan whereyou live now?
        GETNo
        1-1 Yes. Listall ofthe places you lived inthe last3 years. Do notinclude whereyou live now.
                  Debtor 1:                                              Dates Debtor 1     Debtor 2:                                    Dates Debtor 2
                                                                         lived there                                                     lived there


                                                                                               Same as Debtor 1                            Same as Debtor 1


                                                                         From                                                              From
                  Number          Street                                                       Number Street
                                                                         To                                                                To




                  City                        State ZIPCode                                    City               State ZIPCode

                                                                                            1-1 SameasDebtor 1                          LI SameasDebtor 1

                                                                         From                                                              From
                  Number          Street                                                       Number Street
                                                                         To                                                                To



                  City                        State ZIP Code                                   ;it                State   ZIP Code



   3. Withinthelast8 years didyoueverlivewitha spouseorlegalequivalentin a communitypropertystateorterritory? (Communityproperty
       states andterritories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington. 'and Wisconsin.)
       B'No
       L] Yes. Makesureyou fillout Schedule H:YourCodebtors (Official Form 106H).


   Part 2: Explain the Sources of Your Income

Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 1



            Case 2:19-bk-07975-DPC                              Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                             Desc
                                                               Main Document    Page 31 of 42
 Debtor 1      Terence                           Perkins                                                 Case number {ifknov
                First Name                       Last Name




   4 Didyou haveanyincome from employment orfrom operating a business during this year orthe two previous calendaryears?
      Fill inthetotal amountofincomeyou receivedfromalljobsandall businesses,includingpart-timeactivities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1
      Q No
      0 Yes. Fill in thedetails.
                                                       Debtor 1                                                    Debtor 2

                                                       Sources of income                Gross income               Sources of income                Gross income
                                                       Check all that apply.            (before deductions and     Check all that apply.           (before deductions and
                                                                                        exclusions)                                                exclusions)

            From January 1 of current year until             Wages, commissions,                                       Wages, commissions,
                                                             bonuses, tips
                                                                                                      500.00
            the date you filed for bankruptcy:                                                                         bonuses, tips
                                                             Operating a business                                      Operating a business


            For last calendar year:                          Wages, commissions,                                       Wages, commissions,
                                                             bonuses, tips                                             bonuses, tips
            (January 1 to December 31,              ) 1-1 Operating a business                                         Operating a. business


            For the calendar year before that:         Q Wages,commissions,                                            Wages, commissions,
                                                             bonuses, tips                                             bonuses, tips
            (January 1 to December 31 ,            ) LJ Operating a business                                       1-1 Operatinga business


  5. Did you receive any other income during this year or the two previous calendar years?
      Includeincomeregardlessofwhetherthatincomeistaxable.Examplesofotherincomearealimony;childsupport;SocialSecurity,
      unemployment,andotherpublicbenefitpayments;pensions;rentalincome;interest;dividends;moneycollectedfromlawsuits;royalties;and
     gambling and lottery winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1
      Listeachsourceandthegrossincomefrom eachsourceseparately. Do not include incomethatyou listed in line4.
     0 No
     1-] Yes. Fill in the details.
                                                       Debtor 1                                                    Debtor 2

                                                       Sources of income                Gross income from          Sources of income               Gross income from
                                                       Describe below.                  each source                Describe below.                 each source
                                                                                        (before deductions and                                     (before deductions and
                                                                                        exclusions)                                                exclusions)



            From January 1 of current year until                                    $                                                          $
            the date you filed for bankruptcy:                                      $                                                          $
                                                                                    $



            For last calendar year:
            (January 1 to December 31, _)
                                          YYYY




            For the calendar year before that:
            (January 1 to December 31,
                                          YYYY




Official Form 107                           Statement of FinancialAffairsfor IndividualsFiling for Bankruptcy                                                    page 2

        Case 2:19-bk-07975-DPC                        Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                        Desc
                                                     Main Document    Page 32 of 42
  Debtor1       Terence                            Perkins                                       Case number (irtaown)




   Part 3: List Certain Payments You Made BeforeYou Filed for Bankruptcy


   6. Are either Debtor 1's or Debtor2's debts primarily consumerdebts?

       Q No. NeitherDebtor1 norDebtor2 hasprimarilyconsumerdebts.Consumerdebtsaredefinedin11 U.S.C.§ 101(8)<
                incurred by an individual primarily for a personal, family, or household purpose."
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                1-1 No.Goto line 7.
                1-1 Yes.Listbeloweachcreditor towhomyoupaida total of$6, 825*ormore inoneormore payments andthe
                           total amountyou paidthatcreditor. Donot includepaymentsfor domesticsupportobligations,suchas
                           childsupportandalimony.Also, donotincludepaymentsto anattorneyforthis bankruptcycase.
                * Subjectto adjustmenton4/01/22andevery3 yearsafterthatforcasesfiledonorafterthedateofadjustment.
            Yes. Debtor 1 or Debtor2 or both have primarily consumer debts.
                Duringthe90daysbeforeyoufiledforbankruptcy, didyou payanycreditora total of$600or more?
                0 No.Goto line7.

                1-1_Yes. Listbeloweach creditortowhom youpaida total of$600ormore andthetotal amount you paidthat
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                   Dates of      Total amount paid         Amount you still owe   Was this payment for...
                                                                   payment



                     Creditor's Name                                                                                                  Mortgage
                                                                                                                                  Dear
                     Number    Street                                                                                             1-1 Credit card
                                                                                                                                      Loan repayment

                                                                                                                                      Suppliers or vendors

                    Cily                 Stale        ZIPCode                                                                     Q Other



                    Creditor's Name                                                                                                   Mortgage
                                                                                                                                  a Car
                    Number     Street                                                                                             1-1 Credit card
                                                                                                                                      Loan repayment

                                                                                                                                      Suppliers or vendors

                    City                 State        ZIP Code                                                                    1-1 Other




                    Creditor's Name                                                                                                  Mortgage
                                                                                                                                  Dear
                    Number    Street                                                                                              d Creditcard
                                                                                                                                     Loan repayment
                                                                                                                                  1-1 Suppliers or vendors
                    City                 State       ZIP Code                                                                     Q Other




Official Form 107                            Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                                  page 3

         Case 2:19-bk-07975-DPC                         Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                        Desc
                                                       Main Document    Page 33 of 42
Debtor 1       Terence                                   Perkins                                         Case number (ifkno\
                   First Name      Middle Name




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one fora businessyou operate as a sole proprietor. 11 D.S.C. § 101. Include paymentsfor domestic support obligations,
      such as child support and alimony.
      0 No
      Q Yes. Listall paymentsto an insider.
                                                                         Dates of     Total amount          Amount you still   Reason for this payment
                                                                         payment      paid                  owe


            Insider's Name




            Number        Street




            City                                 Stale   ZIP Code




            Insider's Name



            Number       Street




            City                                 State   ZIP Code



     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     Bf No
     Q Yes. Listall paymentsthatbenefitedan insider.
                                                                        Dates of          Total amount     Amount you still    Reason for this payment
                                                                        payment           paid
                                                                                                                               Include creditor's name


                                                                                      $
            Insider's Name




            Number       Street




            City                                 State   ZIP Code




            Insider's Name




            Number       Street




            City                                 State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4


           Case 2:19-bk-07975-DPC                              Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                            Desc
                                                              Main Document    Page 34 of 42
Debtor 1       Terence                             Perkins                                              Case number (»»no>m)




   Part 4: Identify Legal Actions, Repossessions, and Foreclosures

  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     Q No
     0 Yes. Fill inthedetails.
                                                             Nature of the case

                                                         Justice Civil
            casetitleROCKYAUTOCREDIT                                                            Court Name
                                                                                                                                                    0 Pending
                                                                                                                                                    a On appeal
            TERENCEPERKINS                                                                     I 10420 W Van           Buren St Ste 100
                                                                                               I Number    Street                                  a   Concluded

            Casenumber CC2019-069175                                                            Avondale                        AZ       85323
                                                                                               ICity                    State    ZIP Code




            Case title                                                                         I Court Name
                                                                                                                                                   a   Pending

                                                                                                                                                   a   On appeal

                                                                                                Number     Street                                  a   Concluded


            Case number
                                                                                                                        State    ZIP Code


  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     Q No. Go to line 11.
     BT Yes. Fill in the information below.

                                                                       Describe the property                                      Date           Value of the property

                                                                     ! 2011 Dodge Caliber
                 Rock 's Auto Credit                                                                                             01/23/2019 $            3, 800. 00
                 Creditor's Name


                 PO Box 6834
                 Number    Street                                     Explain what happened


                                                                            Property was repossessed.
                                                                       1-1 Property was foreclosed.
                 Mesa                     AZ        85216              ^ Propertywasgarnished.
                City                      state ZIPcode                Q Propertywasattached,seized,or levied.
                                                                      Describe the property                                       Date            Value of the propert)




                Creditor's Name




                Number     Street
                                                                      Explain what happened


                                                                       Ql Propertywasrepossessed.
                                                                       1-1 Property was foreclosed.
                City                      State   ZIP Code
                                                                      1-1 Propertywasgarnished.
                                                                      LI Propertywasattached,seized,or levied.


Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 5


           Case 2:19-bk-07975-DPC                        Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                Desc
                                                        Main Document    Page 35 of 42
 Debtor 1          Terence                                Perkins                                             Case number (ffknown)
                    First Name      Middle Name               Last Name




   11.Within90days beforeyou filedfor bankruptcy, did anycreditor, including a bank orfinancial institution, setoffanyamounts from your
      accounts or refuse to make a payment because you owed a debt?
      0 No
      D Yes. Fill in the details.

                                                                      Describe the action the creditor took                            Date action     Amount
                                                                                                                                       was taken
             Creditor's Name




             Number     Strast




            City                            State ZIPCode            Last 4 digits of account number: XXXX-


  12.Within1 yearbeforeyoufiledfor bankruptcy,wasanyofyour property in the possessionofan assigneefor the benefitof
      creditors, a court-appointed receiver, a custodian, or another official?
      0 No
      a Yes

  Part 5:          List Certain Gifts and Contributions


  l3. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      0 No
      1-] Yes. Fill in the details foreach gift.

              Gifts with a total value of more than $600             Describe the gifts                                               Dates you gave     Value
             per person
                                                                                                                                      the gifts



            Person to Whom You Gave the Gift




            Number     Street




            City                           Slate   ZIP Code


            Person's relationship to you


            Gifts with a total value of more than $600              Describethe gifts                                                 Dates you gave    Value
            per person                                                                                                                the gifts



         Person to Whom You Gave the Gift




         Number       Street




        City                               Stale   ZIP Code


        Person's relationship to you


Official Form 107                                   Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                                             page6

        Case 2:19-bk-07975-DPC                                     Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                          Desc
                                                                  Main Document    Page 36 of 42
 Debtor i          Terence                                     Parkins                                         Case number (ifknown)
                    First Name        Middle Name




   14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      0 No
      LI Yes. Fill in thedetailsforeachgiftorcontribution.
              Gifts or contributions to charities                   Describe what you contributed                                       Date you          Value
             that total more than $600                                                                                                 contributed




            Charity's Name




            Number      Street




            City          Stata       ZIPCode



  Part 6:           List Certain Losses


  15 Within1 yearbeforeyoufiled for bankruptcyor sinceyoufiled for bankruptcy,didyou lose anythingbecauseoftheft, fire, other
     disaster, or gambling?
      B'No
     L-l Yes. Fill in the details.

             Describe the property you lost and                     Describe any insurance coverage for the loss                       Dateofyour        Value of property
             how the loss occurred                                                                                                     loss   '          lost
                                                                    Includethe amountthat insurancehas paid. List pending insurance
                                                                    claimson line 33 of ScheduleA/B:Property.




  Part 7:          List Certain Payments or Transfers

  16.Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcyor preparing a bankruptcypetition?
     Include anyattorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
     0 No
     D Yes. Fill in the details.

                                                                    Description and value of anyproperty transferred                   Date payment or   Amount of payment
                                                                                                                                       transfer was
            Parson Who Was Paid                                                                                                        made


            Number       Street




            City                         Slate      ZIP Code



            Email orwebsite address


            Person Who Made the Payment, if Not You



Official Form 107                                     Statement of FinancialAffairs for IndividualsFiling for Bankruptcy                                          page 7

            Case 2:19-bk-07975-DPC                                  Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                              Desc
                                                                   Main Document    Page 37 of 42
Debtor1           Terence                                 Perkins                                           Case number w known)
                  First Name     Middle Name              Lasl Name




                                                                  Description and value of any property transferred                Date payment or       Amount of
                                                                                                                                   transfer was made     payment

           Person Who Was Paid



           Number       Street




           City                      State     ZIP Code




           Email or website address                                                                                   I



           Person Who Made the Payment, if Not You


  17 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     0 No
     Q Yes. Fill in the details.
                                                                 Description and value of any property transferred                 Date payment or      Amount of payment
                                                                                                                                   transfer was
                                                                                                                                   made
           Person Who Was Paid



           Number       Street




           City                      Stale     ZIP Code


 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outrighttransfers and transfers made as security(such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     EfNo
     Q Yes. Fill in the details.
                                                                 Description and value of property         Describe any property or payments received      Date transfer
                                                                 transferred                               or debts paid in exchange                       was made

           Person Who Received Transfer



           Number      Street




           City                      State     ZIP Code


           Person's relationship to you


           Person Who Received Transfer



           Number      Street




          City                       State     ZIP Code

           Person's relationship to you

Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page8



          Case 2:19-bk-07975-DPC                                Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                             Desc
                                                               Main Document    Page 38 of 42
 Debtor 1          Terence                                 Perkins                                         Case number {ifknown}




   19.Within 10years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)
      0 No
      a Yes. Fill in the details.

                                                                Description and value of the property transferred                                            Date transfer
                                                                                                                                                             was made


            Name of trust




  Part 8: List Certain FinancialAccounts, Instruments, Safe Deposit Boxes, and Storage Units
  20.Within1 yearbeforeyou filedfor bankruptcy, wereanyfinancialaccountsor instruments held in your name, orforyour benefit,
      closed, sold, moved, or transferred?
      Includechecking,savings, money market, or otherfinancialaccounts;certificatesof deposit; sharesin banks, creditunions,
      brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
      0 No
      1-1 Yes. Fill in the details.
                                                                Last 4 digits of account number      Type of account or            Date account was       Last balance before
                                                                                                     instrument                    closed, sold, moved,   closing or transfer
                                                                                                                                   or transferred


             Name of Financial Institution
                                                                xxxx-                                Q Checking
            Number     Street                                                                           Savings
                                                                                                     Q Moneymarket
                                                                                                        Brokerage
            City                        State   ZIP Code
                                                                                                    1-1 Other


                                                                xxxx-_ _ _ _                        Q Checking
            Name of Financial Institution
                                                                                                        Savings
            Number     Street                                                                           Money market

                                                                                                        Brokerage

                                                                                                    Q Other
            City                        State   ZIP Code


 21. Doyou nowhave,or didyou havewithin 1 yearbeforeyou filedfor bankruptcy,anysafedepositboxor otherdepositoryfor
     securities, cash, or other valuables?
     BfNo
     Q Yes.Fill in the details.
                                                                Who else had access to it?                        Describe the contents                         Do you still
                                                                                                                                                                have it?

                                                                                                                                                                a No
            Name of Financial Institution
                                                               Name                                                                                             a Yes

            Number     Street
                                                               Number   Street



                                                               City       State     ZIP Code
            City                        State   ZIP Code



Official Form 107                                 Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                          page 9

        Case 2:19-bk-07975-DPC                                 Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                               Desc
                                                              Main Document    Page 39 of 42
 Debtor 1          Terence                                    Perkins                                                  Case number (ffknomi)
                      First Name     Middle Name                Last Name




  22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     0 No
     Q Yes. Fill in the details.
                                                                        Who else has or had access to it?                    Describe the contents         Do you still
                                                                                                                                                           have it?

                                                                                                                                                            a No
               Name of Storage Facility
                                                                                                                                                            a Yes
               Number       Street                                     Number    Street



                                                                       CityState ZIP Code

               City                       State      ZIP Code



  Part 9:              Identify Property You Hold or Control for Someone Else

  23. Doyou hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
      BfNo
      1-1 Yes. Fill in the details.
                                                                      Where is the property?                                Describethe property       Value


              Owner's Name


                                                                     Number   Street
              Number        Street




                                                                     City                          State     ZIPCode
              City                        State     ZIP Code

  Part 10:             Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardousortoxicsubstances,wastes,or material intothe air, land, soil, surfacewater, groundwater,or othermedium,
     includingstatutes or regulations controlling the cleanup of these substances, wastes, or material.
     Sitemeansanylocation,facility, or propertyas definedunderanyenvironmental law,whetheryou nowown, operate, or
     utilize it or used to own, operate, or utilize it, includingdisposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

  Reportall notices, releases,and proceedingsthatyou knowabout, regardlessofwhenthey occurred.
 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     0 No
     a Yes. Fill in the details.
                                                                     Governmental unit                          Environmental law, if you know it    Date of notice



                                                                    Governmental unit


            Number       Street                                     Number    Street



                                                                    City                  State   ZIP Code



            City                      State        ZIP Code




Official Form 107                                      Statement of FinancialAffairsfor IndividualsFiling for Bankruptcy                                page 10


        Case 2:19-bk-07975-DPC                                        Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                  Desc
                                                                     Main Document    Page 40 of 42
 Debtor 1       Terence                                     Perkins                                                  Case number w known)
                    First Name     Middle Name




  25. Have you notified any governmental unit of any release of hazardous material?
      lafNo
      a Yes. Fill in the details.
                                                                 Governmental unit                               Environmental law, if you know it                   Date of notice




                                                                Governmental   unit


             Number       Street                                Number     Street




                                                                City                  State     ZIP Code


             City                       State    ZIP Code



  26.Haveyou been a party in anyjudicial or administrative proceeding underany environmental law? Include settlements and orders.
      0 No
      Q Yes. Fill in the details.
                                                                                                                                                                      Status of the
                                                                  Court or agency                                    Nature of the case
                                                                                                                                                                      case

            Case title
                                                                  Court Name
                                                                                                                                                                      Q Pending
                                                                                                                                                                          On appeal
                                                                  Number     Street                                                                                       Concluded


            Case number
                                                                  City                        State   ZIP Code



  Part 11:           Give Details About Your Business or Connections to Any Business
  27 Within4 yearsbeforeyou filedfor bankruptcy, didyou owna businessor haveanyofthe following connectionsto anybusiness?
            1-1 A sole proprietor orself-employed in a trade, profession, or other activity, eitherfull-time or part-time
            Q A member ofa limited liability company (LLC)orlimited liability partnership (LLP)
            Q A partner in a partnership
            Q Anofficer,director,or managingexecutiveofa corporation
            Q Anownerofatleast5%ofthevotingorequitysecuritiesofa corporation
     Bf No.Noneoftheabove applies. Goto Part12.
     1-1 Yes. Check all that apply above and fill in the details below for each business.
                                                                 Describe the nature of the business                                Employer Identification number
             Business Name                                                                                                          Do not include Social Security number or ITIN.

                                                                                                                                    EIN: _ _ -
             Number       Street

                                                                 Name of accountant or bookkeeper                                   Dates business existed


                                                                                                                                    From                To
             City                      State     ZIP Code

                                                                 Describe the nature of the business                                Employer Identification number
             Business Name                                                                                                          Do not include Social Security number or ITIN.

                                                                                                                                    EIN: _ _ -
             Number      Street
                                                                 Name of accountant or bookkeeper                                   Dates business existed



                                                                                                                                    From                To
             City                      State     ZIP Code I


Official Form 107                                  Statement of FinancialAffairsfor Individuals Filing for Bankruptcy                                                   page 11


            Case 2:19-bk-07975-DPC                              Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                                       Desc
                                                               Main Document    Page 41 of 42
Debtor 1      Terence                                 Perkins                                        Case number (ifknown)
                  First Name     Middle Name




                                                             Describe the nature of the business                     Employer Identification number
                                                                                                                     Do not include Social Security number or ITIN.
            Business Name

                                                                                                                     EIN: _ _ -
            Number      Street
                                                            Name of accountant or bookkeeper                         Dates business existed




                                                                                                                     From                To
           City                       State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

     1-1 No
     1-1 Yes. Fill in the details below.
                                                            Date issued




           Name                                             MM / DD / YYYY



           Number       Street




           City                      State     ZIP Code




 Part 12: Sign Below

      I have read the answers on this Statementof FinancialAffairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
      18 U. S. C. §§ 152, 1341, 1519, and 3571.




           Signa. ure of Debtor 1                                            Signature of Debtor 2


           Date05/12/2019 ^
      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      0 No
      a Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      0 No
      Q Yes. Name ofperson                                                                                  Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                             Declaration, and Signature (Official Form 119).




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 12


        Case 2:19-bk-07975-DPC                             Doc 7 Filed 06/27/19 Entered 06/28/19 10:06:33                                             Desc
                                                          Main Document    Page 42 of 42
